Citation Nr: 0107483
Decision Date: 03/13/01	Archive Date: 04/17/01

Citation Nr: 0107483	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
paresthesias/neuropathies of the lower extremities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


ORDER TO VACATE PRIOR DECISION

The veteran had active service from January 1952 to May 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the VA RO in Winston-Salem, North Carolina.  In that 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disability and/or for bilateral 
paresthesias/neuropathies of the lower extremities.  The 
veteran perfected his appeal as to both issues.  

In December 1999, the Board denied the claims being 
considered in this appeal.  Shortly thereafter, argument and 
evidence were received from the veteran and his 
representative that reflect the Board's mischaracterization 
of evidence in the veteran's service medical records.

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (2000).  Under the 
circumstances in this case, the December 1999 Board decision 
is vacated in its entirety.  The veteran's claims in that 
decision will be reviewed based on the entire record, 
including the evidence recently submitted, and a new decision 
entered as though the initial decision had not been made.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacate decision does not constitute a decision of the Board 
on the merits of your appeal. 




Citation Nr: 9934117	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
paresthesias/neuropathies of the lower extremities. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1952 to May 1954.

In October 1982, the RO denied the veteran's claim for 
service connection for a back condition, to include symptoms 
of paresthesia of the legs; the veteran did not appeal that 
denial.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that separated the veteran's 
conditions into two issues: (1) service connection for a back 
condition; and (2) a separate claim for bilateral 
paresthesias/neuropathies of the lower extremities, and 
denied applications to reopen both.  The veteran timely 
appealed these denials to the Board of Veterans' Appeals 
(Board). 


FINDINGS OF FACT

1.  The RO denied service connection for a back condition to 
include symptoms of paresthesia of the legs in a rating 
decision in October 1982; although notified of that decision 
and of his appellate rights in a letter from the RO dated 
November 1982, the veteran did not file an appeal.  

2. New evidence associated with the claims file since the 
October 1982 rating
decision, when considered alone of in conjunction with the 
evidence previously of record, is not probative of the 
questions of whether a back condition or symptoms of 
paresthesia of the legs is related to service. 





CONCLUSION OF LAW

1.  The RO's unappealed October 1982 rating decision denying 
service connection for a back condition and bilateral 
paresthesias/neuropathies of the lower extremities is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2. New and material evidence to reopen the veteran's claims 
for a back condition
and bilateral paresthesias/neuropathies of the lower 
extremities, has not been presented.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In June 1982, the veteran filed a claim for service 
connection for a back condition, to include symptoms of 
paresthesia of the legs.  In October 1982, the RO issued a 
rating decision that included the denial of service 
connection for this disorder.  In rendering the decision, the 
RO had the veteran's service medical records, a VA orthopedic 
examination from August 1982, and the June 1982 report of Dr. 
C. N. Wright, the veteran's private physician, at its 
disposal.

Though the veteran alleges being involved in a vehicle 
accident while on active duty, his service medical records do 
not reflect any complaints, symptomatology or treatment for a 
back or leg injury due to trauma.  The veteran's 1982 
treatment records from Dr. Wright indicate that the veteran 
showed symptoms of back pain with tenderness since March 
1982, and that his legs felt numb.  Dr. Wright diagnosed 
paresthesia of the legs and toes, with an undetermined 
etiology.  The VA examination that the veteran underwent in 
August 1982 shows the veteran reporting numbness that 
developed within a year prior to this examination, and that 
developed into lower back pain.  The veteran also reported, 
and the examiner noted, that the veteran did not recall 
suffering any back injury.  The examiner observed tenderness 
to pressure in the lumbosacral area.  The examiner's clinical 
impression noted the veteran's history of paresthesia of the 
legs and low back pain, with an undetermined etiology. 

Based on the evidence summarized above, the RO issued the 
October 1982 rating decision denying service connection for a 
back condition, to include symptoms of paresthesia of the 
legs, on the basis that none of those claimed disabilities 
were incurred in or aggravated by active service because none 
of those conditions were shown by military evidence of 
record.  The RO notified the veteran of its October 1982 
decision and of his appellate rights in November 1982; 
however, the veteran did not appeal the decision.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, however, 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is reopened 
and the claim is evaluated on the basis of all of the 
evidence, both new and old.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The two-step analysis involves two 
questions: (1) Is the newly presented evidence "new," that 
is, not of record at the time of the last final disallowance, 
and not merely cumulative or redundant of other evidence of 
record; and, (2) Is the newly presented evidence "material," 
that is, is it relevant and probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the RO's 
October 1982 decision, the last final decision in this case 
concerning the claims noted above, is set forth below.

A December 1982 (or perhaps 1984 - the date is obscured on 
the VA file copy) medical examination report from Dr. Wright 
that notes symptoms of pain with paresthesia with numbness of 
the leg and toes, and that contains a diagnosis of sciatic 
neuritis, sacroiliac arthritis, and a small umbilical hernia.  
A July 1983 memorandum from Dr. Wright notes that "due to an 
old back injury and leg problems [the veteran] should never 
climb ladders or do any type of activities that are not at 
ground level."  A June 1984 letter from Dr. Wright to 
Attorney James Beales discusses the veteran's medical 
condition.  Dr. Wright notes that he has treated the veteran 
since 1979, and that he began treating the veteran for 
sacroiliac pain radiating down the left leg in 1982.  The 
initial diagnosis was sciatic neuritis.  Dr. Wright notes 
that he referred the veteran to Dr. Dewey, an orthopedist in 
June 1982.  Dr. Dewey reported that he found the veteran to 
have normal strength and reflexes, with mild limited forward 
flexion.  Dr.  Wright concluded his letter by stating that 
"I am afraid that Mr. [redacted] is suffering from an alcoholic 
neuritis (which is causing his painful legs).  If this is the 
case there is very little that can be done to help him."  A 
July 1984 report of medical examination from Dr. Wright 
contains a notation that the veteran was referred to a VA 
hospital for polyneuritis and/or peripheral vascular disease.

A July 1984 VA x-ray report notes the veteran's history of 
two years of complaints of pain radiating down his legs.  The 
examiner noted that the veteran listed to his right while 
walking, but observed a full range of motion.  A November 
1984 VA examination noted moderate anterior wedging of the 
body of L-1, with marginal spurring of the superior surface 
consistent with residual from an old compression fracture.  
An undated, although likely contemporaneous, VA examination 
by Dr. Carl Friedland noted the veteran's complaints of a 
"wet" back for several years.  The veteran reported no 
history of prior injury, except for falling on a stone while 
in the service, and striking his buttocks and rectum on a 
stone.  The veteran reports undergoing a subsequent rectal 
procedure in a hospital.  Dr. Friedland diagnosed the veteran 
with chronic low back strain, but did not link it to the 
veteran's military service.  

The veteran underwent a VA neurological examination in 
November 1984.  The examiner noted the veteran's complaints 
of numbness and suggested a possible diagnosis of mild 
peripheral neuropathy.  The examiner stated that "the most 
likely etiology would be a more long-standing alcoholic 
nutritional neuropathy but if he has been alcohol-free since 
1975, it should have improved more."  Medical evidence of 
record dated January 1988 indicates that the veteran 
underwent surgery to repair bilateral inguinal hernias.  A 
radiological examination that same month was negative for 
fractures, dislocations, or significant degenerative changes 
of the pelvis and hips.  The same report was negative for 
fractures or dislocations of the left ankle.  The tibio-talar 
joint was intact, and no soft tissue or osseous abnormalities 
were present.  

Treatment records spanning from March 1984 to March 1988 note 
that the veteran has numerous cysts and lesions excised.  His 
hernia surgery is noted in these records, but the records do 
not indicate the name of the veteran's treating physician.  A 
December 1987 VA radiological report noted a wedging of a 
superior margin of L1, that did not appear to be recent in 
origin.  A VA radiological report dated June 1988 indicates 
that x-rays showed depression of the superior surface of L1 
with some anterior osteophytes bridging to T12, and that this 
was unchanged from the December 1987 x-ray review noted 
above.  Vertebral body heights, interspaces and alignment 
were well maintained.  The examiner's impression was old 
compression of L1.  

The report of an August 1988 VA examination notes the 
veteran's complaints of lower extremity numbness his 
contention that the numbness began in 1982.  The veteran 
reported that his back symptoms began in 1972.  The examiner 
diagnosed the veteran with an old compression fracture at L1, 
with chronic lumbar strain.  Private treatment records from 
Dr. James Owens that span from March 1995 to December 1996.  
These records reflect the veteran's complaints of hip and leg 
pain, but there is no opinion as to the etiology of these 
conditions. 

Initially, the Board notes that all of the veteran's medical 
records discussed above are new, in the sense that such 
evidence was not previously of record.  Regarding the back 
condition claim, however, such evidence merely reflects that 
the veteran currently has chronic lumbosacral strain and 
evidence of an old compression fracture; it does include 
competent medical evidence or opinion linking either such 
disorder to service.  Similarly, concerning the veteran's 
claim for bilateral paresthesias/neuropathies of the lower 
extremities, the new medical evidence does not indicate that 
this was evident in service, or that it is in any way related 
to the veteran's service.  On the contrary, the only 
etiological opinion concerning the numbness the veteran 
experiences in his extremities is contained in Dr. Wright's 
June 1984 letter; however, that medical opinion links the 
veteran's painful legs to alcoholic neuritis, and not to any 
incident of the veteran's military service that ended thirty 
years prior to this diagnosis.  Thus, none of the new medical 
evidence is probative of either of the veteran's claims for 
service connection.

Furthermore, it appears that the contentions advanced by the 
veteran, specifically that his back and leg problems are the 
result of either a vehicle accident or falling on a rock 
while in service have been advanced previously, and thus are 
not new.  Even if new, however, such assertions, alone, would 
not be sufficient to reopen the veteran's claims.  The Board 
would emphasize that as a lay person without the appropriate 
medical training or expertise, the veteran is not competent 
to render an opinion on a medical matter, such as a 
diagnosis, or an opinion as to etiology of his claimed 
disabilities.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Consequently, where, as here, medical evidence is 
needed to establish service connection, lay statements, 
without more, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the October 1982 
rating decision, when viewed either alone or in light of the 
evidence previously or record, is new and material for 
purposes of reopening the remaining previously denied claims.  
As such, the October 1982 denial remains final.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Moreover, the veteran has been informed of the 
evidence necessary to complete his application to reopen his 
claims for service connection for a back condition and for 
bilateral paresthesias/neuropathies of the lower extremities.  
See 38 U.S.C.A. § 5103(a);  Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the August 1997 
rating decision on appeal, the RO also referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome is the same whether 
the claims are considered under the test utilized by the RO, 
or the correct, two-prong for reopening claims set for in 38 
C.F.R. § 3.156(a).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49747 (1992).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a back condition 
is denied.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for bilateral 
paresthesias/neuropathies of the lower extremities is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

